Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Compliant Amendment
The preliminary amendment of 7/26/2019 is non-compliant. Specifically, 37 CFR 1.21(c)(4)(i) requires that no claim text shall be presented for any claim in the claim listing with the status of "canceled" or "not entered”, whereas the text of claim 13 is included despite a status identified of “Canceled”. In the interest of compact prosecution, claim 13 is treated as being cancelled for the purpose of restriction. 
Claim Interpretation
It is noted claims 5-8 refer to “the article”, which lacks antecedent basis since claim 1 does not refer to any particular article. It is believed that claims 5-8 are meant to depend from claim 15, directed toward an article. Accordingly, claims 5-8 are treated as being dependent on claim 15 for the purpose of restriction. 
There is also a disconnect between claims 1 and 9 since claim 1 uses the terminology “surface modifying polymer composition” whereas claim 9 refers to a “surface-modified polymer composition” of claim 1. “Surface modifying” is seen to refer to the ability of the polymer composition to modify the surface of another substrate whereas “suface-modified” is seen to indicate the surface of the polymer composition itself is modified. In the interest of compact prosecution, the method of claim 9 is construed as pertaining to a “surface modifying polymer composition”. 
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4, drawn to a surface modifying polymer composition and article thereof.
Group II, claim(s) 9-12 and 14, drawn to a method of making a surface-modified polymer composition.
Group III, claim(s) 5-8 and 15, drawn to an article.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I through III lack unity of invention because even though the inventions of these groups require the technical feature of the composition of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wang (US 2011/0124772 A1). Specifically, Wang teaches antimicrobial polymers for use as surface coatings (Abstract) having the formula P-(L-R-S)n whereby P is a polymer moiety such as polyurethane, S is a surface active endgroup such as polyalkylene oxide, fluorinated polyalkylene oxide, polysiloxanes, fluorinated polysiloxanes, polysiloxane polyethers, and mixtures thereof (construed as “polyalkylene glycol monomer”, “silicone monomer”, and “fluorocarbon monomer”), and R is an antimicrobially active organic moiety such as protonated bisguanidine (¶ 31, 34, 37). The composition is seen to be no different in structure from a composition whereby Wang and those described within the instant specification and there are several hydrogen bond accepting moieties throughout the polyurethane backbone structure of Wang (e.g. the urethane carbonyl lone pairs), the protonated bisguanidine structures are seen to intrinsically hydrogen bond with the polyurethane base polymers of Wang in the absence of evidence to the contrary. Though not illustrating examples where a combination of polyalkylene glycol and silicone/fluorocarbon monomers are used, the express teachings of Wang make clear that polyalkylene oxide, fluorinated polyalkylene oxide, polysiloxanes, fluorinated polysiloxanes, and polysiloxane polyethers can be used either alone or in combination for surface active endgroup “S”. Accordingly, it would have been obvious to one of ordinary skill in the art to utilize combinations of polyalkylene oxide with fluorinated polyalkylene oxide, polysiloxanes, fluorinated polysiloxanes, and/or polysiloxane polyethers, thereby predictably affording workable antimicrobial polymers for use as surface coatings in accordance with the teachings of Wang. The reference to melt processing within claim 1 denotes a process step used to create the polymer composition. Case law holds that:Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the present case, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.
As all common technical features of Groups I through III fail to make a contribution over the prior art in view of Wang, they are not special technical features. Therefore, there is lack of unity between Groups I through III.
A telephone call was made to Samuel Laferty on 9/27/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764